Name: Council Decision (EU) 2015/1773 of 1 October 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement (Energy Statistics)
 Type: Decision
 Subject Matter: economic analysis;  European construction;  energy policy;  international affairs
 Date Published: 2015-10-03

 3.10.2015 EN Official Journal of the European Union L 258/7 COUNCIL DECISION (EU) 2015/1773 of 1 October 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement (Energy Statistics) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XXI to the EEA Agreement. (3) Commission Regulation (EU) No 431/2014 (3) is to be incorporated into the EEA Agreement. (4) Annex XXI to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XXI (Statistics) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 1 October 2015. For the Council The President E. SCHNEIDER (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Commission Regulation (EU) No 431/2014 of 24 April 2014 amending Regulation (EC) No 1099/2008 of the European Parliament and of the Council on energy statistics, as regards the implementation of annual statistics on energy consumption in households (OJ L 131, 1.5.2014, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No .../2015 of ¦ amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Commission Regulation (EU) No 431/2014 of 24 April 2014 amending Regulation (EC) No 1099/2008 of the European Parliament and of the Council on energy statistics, as regards the implementation of annual statistics on energy consumption in households (1) is to be incorporated into the EEA Agreement. (2) Annex XXI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The text of point 26a (Regulation (EC) No 1099/2008 of European Parliament and of the Council) of Annex XXI is replaced by the following: 32008 R 1099: Regulation (EC) No 1099/2008 of the European Parliament and of the Council of 22 October 2008 on energy statistics (OJ L 304, 14.11.2008, p. 1), as amended by:  32013 R 0147: Commission Regulation (EU) No 147/2013 of 13 February 2013 (OJ L 50, 22.2.2013, p. 1),  32014 R 0431: Commission Regulation (EU) No 431/2014 of 24 April 2014 (OJ L 131, 1.5.2014, p. 1). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) Liechtenstein is exempted from collecting the data required by this Regulation, except for data of imports and exports of the various energy products and the production of electricity for the Annual Energy Statistics (Annex B). (b) Iceland is exempted from reporting the aggregates defined in Annex B relating to the detailed energy consumption breakdown by type of end-use (space heating, space cooling, water heating, cooking, lighting and electrical appliances, other end uses) of the Residential sector as it is defined in Section 2.3 of Annex A. Article 2 The texts of Regulation (EU) No 431/2014 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made (2). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 131, 1.5.2014, p. 1. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]